Case 18-17841-amc        Doc 64     Filed 04/29/20 Entered 04/29/20 09:43:12                Desc Main
                                    Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                         :
                                                  :
            Durwood Hankinson                     :      Case No.: 18-17841(AMC)
                                                  :
            Debtor(s)                             :      Chapter 13


                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Durwood Hankinson, by and through his undersigned counsel,

   hereby move to modify his Chapter 13 Plan and in support thereof aver as follows:

            1.     Debtor filed a Chapter 13 Bankruptcy on or about November 29, 2018.

            2.     The Chapter 13 filing was assigned case number 18-17841(AMC).

            3.     The Chapter 13 Plan was confirmed by this Honorable Court on or about

   August 13, 2019.

            4.     The Debtor has had additional difficulty collecting timely rent from his

   tenants due to the current state of affairs.

            5.     This reduction in income has resulted in the Debtor falling behind on his

   Chapter 13 Plan payments.

            6.     Pursuant to the recently enacted CARES Act, Debtor has experienced a

   material financial hardship, directly or indirectly caused by the COVID-19 virus.

            7.     Debtor’s Plan was originally Confirmed prior to March 27, 2020.

            8.     In light of this, and to avoid dismissal of his case, Debtor is humbly

   requesting that he be allowed to modify and extend his Chapter 13 Plan to 7 years.

            9.     This Plan remains a pro-rata payback to the unsecured creditors. (See

   proposed modified Plan marked as “Exhibit A”).
Case 18-17841-amc       Doc 64    Filed 04/29/20 Entered 04/29/20 09:43:12            Desc Main
                                  Document     Page 2 of 2



          10.     Lastly, this Plan is feasible based on the Debtor’s current income and

   expenses. (See Amended Schedules I & J marked as “Exhibit B”).

          WHEREFORE, the Debtor requests that she be permitted to modify her Chapter

   13 Plan for the above-stated reasons.


   Dated: April 28, 2020                               /s/Brad J. Sadek, Esq
                                                       Brad J. Sadek, Esq.
                                                       Attorney for Debtor
                                                       1315 Walnut Street
                                                       Suite #502
                                                       Philadelphia, PA 19107
